Case 5:19-cv-00057-LGW-BWC Document18 Filed 05/14/20 Page 1 of 1

a
CE
it

eS

COURT
URI

In the United States District ‘Court
For the Southern District of deacaimn » 17

Wapyeross Dibision cic. C Veouwy
JAY JUNIOR AIKEN, +
*
Plaintiff, * CIVIL ACTION NO.: 5:19-cv-57

%

Vv. *

JEFF COLEMAN, et al., *
%

*

Defendants.

ORDER

After an independent and de novo review of the entire

 

record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 17. Plaintiff did not file Objections
to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court. The Court
DISMISSES without prejudice Plaintiff’s Complaint, DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal, and DENIES Plaintiff leave to appeal in

forma pauperis.

SO ORDERED, this 4 day of Dhow , 2020.

 

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
